The opinion of the court was delivered by
Ross, J.
It is established by the report of the referee that the hay purchased of the defendant, and paid for by the plaintiff, was to be good hay. It was baled and'its quality could not be ascertained by ordinary examination. It did not answer to the character of good hay. The plaintiff was entitled to the benefit of the contract, whether he made'a profit or suffered a loss in its sale. As the hay received, because of its damaged condition, did not fulfil the terms of the contract, the plaintiff was entitled to recover from the defendant such a sum of money as, added to the value of the hay received, would make the whole equal to the value of good hay.
The judgment of the County Court was for this sum and no more. The defendant made no compensation for the deficient quality of the hay by the sale to Bruce. He was not a party nor privy to that sale, nor affected by it beneficially, nor adversely. That sale, exceptas evidence of the value of the hay received, had no relation to the contract rights existing between the plaintiff and defendant in regard to the hay.
The judgment of the County Court is affirmed.